— Order reversed on the law without costs and motion granted. Memorandum: Special Term erred in denying the summary judgment motion of defendants Niagara Frontier Transit Metro System, Inc. and its bus driver William Rebmann. Plaintiff, upon request, was allowed to alight from the bus at an unscheduled stop. He then proceeded to leave a place of safety to cross the street in front of the bus and was struck by an oncoming vehicle. The defendants’ action at most provided the occasion or condition for the occurrence, but was not one of its causes (Sheehan v City of New York, 40 NY2d 496, 503; Rogers v Huggins, 106 AD2d 621, 622). The intervening acts of plaintiff preclude a finding that any alleged negligence by defendants was a proximate cause of the accident (Ortola v Bouvier, 110 AD2d 1077; Brooks v Manhattan & Bronx Surface Tr. Operating Auth., 94 AD2d 656).
All concur, except Callahan, J. P., and Balio, J., who dissent and vote to affirm in the following memorandum.